Case 1:19-cr-00387-JRS-DLP Document 2 Filed 11/05/19 Page 1 of 8 PagelD #: 2

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

 

Southern District of Indiana

 

 

 

 

United States of America )
Vv. )
) Case No.
OYEDELE BENJAMIN, ) 1:19-mj-1023
aka “BENJAMIN OYEDELE”, )
aka “FRANCIS CLIFFORD’, )
Oe )
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of (See Below) in the county of Marion in the
Southern District of Indiana , the defendant(s) violated:
Code Section Offense Description
18 U.S.C § 1344(1) and (2) Count 1: Attempted Bank Fraud - Between. on or before September 12, 2018

and on or about October 1, 2018.

This criminal complaint is based on these facts:

See attached Affidavit.

a Continued on the attached sheet.

boil 4 fla

omplainant’ Ss signature

Ashley N. Tertocha, Postal Inspector, USPIS

Printed name and title

 

Sworn to before me and signed in my presence.

 

Date, 1105/2019 Jae A=

   

“Doris L. Pryor, . Magistrate Judge

City and state: Indianapolis, Indiana
. ~ ~Privited name and title

 

 
Case 1:19-cr-00387-JRS-DLP Document 2 Filed 11/05/19 Page 2 of 8 PagelD #: 3

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND
ARREST WARRANT

I, Ashley N. Tertocha, Postal Inspector, United States Postal Inspection Service, having

been duly sworn under oath, state as follows:

I INTRODUCTION AND AGENT BACKGROUND

1. I am a Postal Inspector (“PI”) with the United States Postal Inspection Service
(“USPIS”) and have been so employed since August of 2018. I am currently assigned to the
Indianapolis Field Office (part of the Detroit Division) External Crimes Team. As part of my job,
I am responsible for investigating various federal crimes, including assault on federal officers,
robberies, burglaries, mail theft, identity theft, access device fraud, and bank fraud. I attended the
Postal Inspector Basic Training Academy, where I was trained in various law enforcement
methods, including physical surveillance, interviewing, and financial analysis. I have participated
in executing arrest warrants and search warrants.

2. This Affidavit is submitted in support of a criminal complaint charging
OYEDELE BENJAMIN A/K/A “BENJAMIN OYEDELE” A/K/A “FRANCIS
CLIFFORD”, date of birth XX/XX/1994, social security number XXX-XX-2259, with
attempted Bank Fraud, in violation of Title 18, United States Code, Sections 1344(1) and (2).

a. Title 18, United States Code, Section 1344(1) and (2) (bank fraud) prohibits a
person from knowingly executing, or attempting to execute, a scheme or artifice
(1) to defraud a financial institution; or (2) to obtain any of the moneys, funds,
credits, assets, securities, or other property owned by, or under the custody or
control of, a financial institution, by means of false or fraudulent pretenses,

representations, or promises.
Case 1:19-cr-00387-JRS-DLP Document 2 Filed 11/05/19 Page 3 of 8 PagelD #: 4

3. The information contained herein was obtained from various sources, including,
bank and/or corporate investigators, law enforcement personnel, and financial and corporate
records. Wherever I assert a fact in this affidavit, I either have firsthand knowledge of that fact or
have discussed the matter with one of the above-listed individuals or reviewed materials in
support of the fact. In addition, I have only included the facts that I believe are sufficient to
establish probable cause for the violations listed herein. I therefore have not included each and
every fact known to me regarding this investigation.

Il. PROBABLE CAUSE

4, On or about September 26, 2018, Postal Inspector Justin Adams was contacted by
a Regions Bank! investigator, who informed him that a $300,000 check was fraudulently
deposited into Regions Bank account XXX4762 (redacted).

5. According to the Regions Bank investigator, on or about September 24, 2018, an
individual opened Regions Bank business account XXX4762 at the Regions Bank Tower Branch
located in Indianapolis, Indiana, for the business “Golf States Engineering Company
Incorporated”. I reviewed records provided by Regions Bank, which showed that when the
account was established, the individual who opened the account provided a South Carolina
driver’s license in the name of “Francis Clifford”. Additionally, the individual opening the
account provided an Indiana business registration in the name of “Golf States Engineering
Company Incorporated”, as well as an Xfinity statement and IRS tax form that displayed the

name “Francis Clifford”.

 

* According to my training, experience, and knowledge of this investigation, I know that the
deposits of Regions Bank are insured by the Federal Deposit Insurance Corporation.
Case 1:19-cr-00387-JRS-DLP Document 2 Filed 11/05/19 Page 4 of 8 PagelD #: 5

6. The Regions Bank investigator also provided Postal Inspector Adams surveillance
photographs and video, dated September 24, 2018, which displayed a black male who
established Regions Bank business account XXX4762. The following is a screenshot from the

surveillance video:

 

fe Postal Inspector Adams reviewed the Indiana Secretary of State website, which
showed that on or about September 23, 2018, just one day prior to the above-individual opening
the Regions Bank business account XXX4762, an individual registered the business “Golf States
Engineering Company Incorporated” with the Indiana Secretary of State under the name “Francis
Clifford”.

8. On or about September 25, 2018, an individual deposited business check
#140083, in the amount of $300,000, into the Regions Bank business account XXX4762, at the

Regions Bank Tower Branch in Indianapolis, Indiana. The payor listed on the check was the
Case 1:19-cr-00387-JRS-DLP Document 2 Filed 11/05/19 Page 5 of 8 PagelD #: 6

company Mclnnis Brothers Construction, Incorporated (“McInnis”). The payee listed on the
check was Gulf States Engineering Company, Incorporated.

9. A Regions Bank investigator provided Postal Inspector Adams surveillance _
photographs and video, dated September 25, 2018, which displayed the same black male who,
purporting to be “Francis Clifford”, had established the business account KXX4762 on

September 24, 2018, deposit business check #140083 into that account.

 

10. On or about September 27, 2018, PI Adams spoke with a McInnis representative,
who advised that check #140083 was an authentic check that was intended to go to the business
Gulf States Engineering Company, Incorporated. The McInnis representative stated that
McInnis did not authorize the deposit of the check in Indianapolis, Indiana. Additionally, the
McInnis representative stated that McInnis does not do business with a “Golf States Engineering
Company”, the name of the company registered by Francis Clifford as described above.

11. | According to Regions Bank, a stop and reverse payment was issued for the check

because the deposit was unauthorized by the payor of the check. Subsequently, a person

4
Case 1:19-cr-00387-JRS-DLP Document 2 Filed 11/05/19 Page 6 of 8 PagelD #: 7

identifying himself as Francis Clifford contacted Regions Bank to inquire as to when the funds
from the check would be made available. The caller used the same telephone number as the one
that had been provided to Regions Bank when the account was established.

12. On October 1, 2018, PI Adams reviewed law enforcement databases, which
revealed that the South Carolina driver’s license provided by Francis Clifford when opening the
account was not issued by South Carolina. |

13. Also on October 1, 2018, PI Adams spoke with a McInnis representative. The
representative informed PI Adams that on or about September 12, 2018, an individual who
purported to be a Gulf States Engineering Company, Inc. representative wrote an email to
McInnis. Within the email, the individual requested McInnis wire funds to a Wells Fargo Bank
account. After McInnis Brothers Construction informed the individual that the company could -
only issue a check, the individual requested the check be mailed to an apartment in Chicago,
Illinois. On September 13, 2018, check # 140083 (the same check that was later deposited into
the Regions Bank account) in the amount of $300,000 was mailed to the Chicago, Illinois
address. PI Adams received the email chain described by the McInnis representative and
confirmed the occurrence of events.

14. In or about October 2018, a Regions Bank investigator provided Postal Inspector
Adams with the original $300,000 check that had been deposited into the Regions Bank account,
and the original supporting documents used to create the account. This evidence was later
submitted to the Indianapolis-Marion County Forensic Services Agency to be processed for

latent prints.
Case 1:19-cr-00387-JRS-DLP Document 2 Filed 11/05/19 Page 7 of 8 PagelD #: 8

15. In February 2019, the Indianapolis-Marion County Forensic Services Agency
began processing the $300,000 check and the account opening paperwork, (which included the
IRS Forms, Indiana business registration form, and Xfinity statement).

16. — The Indianapolis-Marion County Forensic Services Agency recovered latent
prints off of the supporting documentation. On or about September 29, 2019, the Indianapolis-
Marion County Forensic Services Agency informed me that the latent prints recovered from the
supporting documentation used to establish Regions Bank account XXX4762 matched those of
OYEDELE BENJAMIN.

17. I then compared a known Illinois Department of Motor Vehicles (“‘DMV”)
photograph of OYEDELE BENJAMIN to the September 24 and September 25, 2018, Regions
Bank surveillance photographs and videos. Through the comparison, I believe that the
OYEDELE BENJAMIN in the DMV photograph appears similar, if not identical, to the
individual displayed in the surveillance photographs.

iI. CONCLUSION

18. Based on the facts set forth in this affidavit, I respectfully submit that probable
cause exists to believe that, during the time periods described below, in the Southern District of
Indiana, OYEDELE BENJAMIN A/K/A “BENJAMIN OYEDELE” A/K/A “FRANCIS
CLIFFORD” committed the following offenses:

a. Count 1: Between on or before September 12, 2018 and on or about October 1,
2018, OYEDELE BENJAMIN A/K/A “BENJAMIN OYEDELE” A/K/A
“FRANCIS CLIFFORD” committed attempted bank fraud, in violation of Title |
18, United States Code, Section 1344(1) and (2), in that BENJAMIN and others

knowingly, and with the intent to defraud, executed or attempted to execute, a
Case 1:19-cr-00387-JRS-DLP Document 2 Filed 11/05/19 Page 8 of 8 PagelD #: 9

scheme or artifice to defraud Regions Bank, or to obtain money, funds, credits,
assets, securities, or other property, or under the custody or control of Regions

Bank, by means of false or fraudulent pretenses, representations or promises.

kt. A Geo

Ashley N’ Tertocha
Postal Inspector
U.S. Postal Inspection Service

 

 

Sworn to and subscribed to before me this Sth day of November, 2019.

Wow he a

United States Magisirate Ju
Southern: District of Indiana_
